DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2018/0090962) as cited in IDS dated 1/26/22 in view of Majima et al. (US 2011/0112782) as cited in IDS dated 1/26/22.

Majima teaches a battery status detection device for detecting the status of a secondary battery 200 supplying power to a mobile device 300 includes a voltage detection unit 20 detecting voltages of the secondary battery 200; a current detection unit 30 detecting charge/discharge currents of the secondary battery 200; an arithmetic processing unit 50 calculating an internal resistance value of the secondary battery 200 based on a voltage difference between the voltages detected by the voltage detection unit 20 before and after the start of charging the secondary battery 200 and a current difference between the charge/discharge currents detected by the current detection unit 30 before and after the start of charging the 
It would have been obvious to one of ordinary skill in the art to modify the method of Cha with a deterioration state of the secondary battery to be evaluated, based on discharge data obtained when the output current value 10 is output as taught by Majima as use of known technique to improve similar devices in the same way. MPEP 2143.
Regarding claim 2, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses the information obtained in the first step is at least one measured value selected from the group consisting of a battery capacity, a battery temperature, a battery resistance, and a voltage value(Cha [0113]).  
Regarding claim 3, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses  in the second step, the output current value Al to be output from the secondary battery is determined based on a control map in which a relationship between the information obtained in the first step and the output current value Al is stored beforehand(Cha [0117], [0125], [0147]).  
Regarding claim 4, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses the discharge data includes a voltage V1 at discharge start and a 
Regarding claim 5, Cha discloses a device for evaluating a secondary battery(abstract), the device comprising: a first acquirer that acquires information on a predetermined item from a secondary 30battery to be evaluated ([0046], [0113]); an output current determiner that determines an output current value Al to be output from the secondary battery, based on the information obtained by the first acquirer ([0117], [0125], [0147]); the system  determines a voltage, a current, and a temperature of the secondary battery, determines a state of charge of the secondary battery using the current, determines a deration target current value calculated from a maximum value of a predefined resistance change rate, which corresponds to the state of charge and the temperature, and an output maintaining time, when the voltage of the secondary battery decreases to a preset threshold voltage or lower, and provides an output parameter including at least one of the deration target current value and a deration target output value determined therefrom to a control system of a load device supplied with power from the secondary battery(abstract) but does not explicitly disclose an evaluator that evaluates a deterioration state of the secondary battery, based on discharge data obtained when the output current value Al determined by the output current 16Your Ref.: Q251373 Our Ref.: TY18-173US determiner is output.
  Majima teaches a battery status detection device for detecting the status of a secondary battery 200 supplying power to a mobile device 300 includes a voltage detection unit 20 detecting voltages of the secondary battery 200; a current detection unit 30 detecting charge/discharge currents of the secondary battery 200; an arithmetic processing 
It would have been obvious to one of ordinary skill in the art to modify the device of Cha with an evaluator that evaluates a deterioration state of the secondary battery, based on discharge data obtained when the output current value Al determined by the output current 16Your Ref.: Q251373 Our Ref.: TY18-173US determiner is output as taught by Majima as use of known technique to improve similar devices in the same way. MPEP 2143.
Regarding claim 6, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses the information obtained by the first acquirer is at least one measured value selected from the group consisting of a battery capacity, a battery temperature, a battery resistance, and a voltage value(Cha [0113]).  
Regarding claim 7, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses the device further comprising: a memory in which a relationship 
Regarding claim 8, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses the discharge data includes a voltage V1 at discharge start and a voltage V2 after a lapse of a predetermined time from the discharge start; wherein the evaluator is configured to determine whether (Vl - V2)/Al is higher than a predetermined threshold R0 or not, based on the voltage V1, the voltage V2, and the output current value Al(Majima [0053]-[0054], [0059]).  
Regarding claim 9, Cha discloses a power supply system(abstract), comprising a secondary battery(B, Fig. 2); and  25a controller that controls an output of electric power to the secondary battery(control system 210, Fig. 2), wherein the controller includes a first acquirer that acquires information on a predetermined item from the secondary battery([0046], [0113]), an output current determiner that determines an output current value Al to 30be output from the secondary battery, based on the information obtained by the first acquirer([0117], [0125], [0147]); the system  determines a voltage, a current, and a temperature of the secondary battery, determines a state of charge of the secondary battery using the current, determines a deration target current value calculated from a maximum value of a predefined resistance change rate, which corresponds to the state of charge and the temperature, and an output maintaining time, when the voltage of the secondary battery decreases to a preset threshold voltage or lower, and provides an output parameter including at least one of the deration target current value and a 
 Majima teaches a battery status detection device for detecting the status of a secondary battery 200 supplying power to a mobile device 300 includes a voltage detection unit 20 detecting voltages of the secondary battery 200; a current detection unit 30 detecting charge/discharge currents of the secondary battery 200; an arithmetic processing unit 50 calculating an internal resistance value of the secondary battery 200 based on a voltage difference between the voltages detected by the voltage detection unit 20 before and after the start of charging the secondary battery 200 and a current difference between the charge/discharge currents detected by the current detection unit 30 before and after the start of charging the secondary battery 200 and determining whether the secondary battery 200 is degraded based on the calculated internal resistance value (abstract, Fig. 1). Majima teaches the internal resistance value of the secondary battery 200 is calculated based on a difference between the charge/discharge current value immediately before the start of charging and the charge/discharge current value after a predetermined period of time from the start of charging and a difference between the battery voltage immediately before the start of charging and the battery voltage after the predetermined period of time from the start of charging and the calculated internal resistance value is used to determine whether the secondary battery 200 is degraded([0053]).
It would have been obvious to one of ordinary skill in the art to modify the power supply system of Cha with an evaluator that evaluates the secondary battery, based on discharge data obtained when the output current value Al determined by the output current 16Your Ref.: Q251373 Our Ref.: TY18-173US determiner is 
Regarding claim 10, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses the information obtained by the first acquirer is at least one measured value selected from the group consisting of a battery capacity, a battery temperature, a battery resistance, and a voltage value(Cha [0113]).  
Regarding claim 11, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses  further comprising: a memory in which a relationship between the information obtained by the first 10acquirer and the output current value Al to be output from the secondary battery is stored beforehand, wherein the output current determiner is configured to determine the output current value Al based on the relationship between the information obtained by the first acquirer and the relationship stored in the memory(Cha [0117], [0125], [0147]).  
Regarding claim 12, modified Cha discloses all of the claim limitations as set forth above. Modified Cha further discloses the discharge data includes a voltage V1 at discharge start and a voltage V2 at discharge end; wherein the evaluator is configured to determine whether (Vl - V2)/Al is higher than a predetermined threshold R0 or not, based on the voltage V1, the voltage V2, and the output current value Al(Majima [0053]-[0054], [0059]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724